In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00187-CR



        GRACIE DARLENE GRANT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323432




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                           MEMORANDUM OPINION
           Alleging that Gracie Darlene Grant violated four terms of her community supervision, 1 the State

    moved to revoke Grant’s community supervision and to proceed to an adjudication of her guilt. While

    Grant pled true to only one of the State’s four allegations that she violated the terms and conditions of her

    community supervision, the trial court found all four allegations true and granted the State’s motion. Grant

    was sentenced to two years’ incarceration and was ordered to pay the remaining $2,892.10 in restitution.

    Grant appeals.

          Grant’s attorney on appeal has filed a brief that states he has reviewed the record and has found no

genuinely arguable issues that could be raised. The brief sets out the procedural history and summarizes

the evidence elicited during the course of the proceeding. Providing a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced, counsel has complied with her obligations

under prevailing authority. See Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252
S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10

(Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.]

1978). Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

          Counsel mailed copies of the brief, the clerk’s and reporter’s records, and a letter to Grant

informing her of her right to review the record and file a pro se response. Grant filed a pro se brief arguing

(1) her plea of true to one of the counts was based on a disagreement with her counsel and was “against




1
 In 2014, Grant had pled guilty to theft of property valued at $1,500.00 or more, but less than $20,000.00. Pursuant to the terms
of her plea agreement, Grant was placed on deferred adjudication community supervision for three years and was ordered to pay
$5,486.82 in restitution. In 2018, her community supervision was extended by two years.


                                                               2
[her] better judgment,” (2) she did not have enough time to prepare for the revocation hearing with her

counsel, (3) the trial court defamed her character by calling her a thief, (4) the judge was biased against

her, (5) the judge used her husband’s and daughter’s income to determine whether she had the ability to

pay restitution as ordered, (6) the judge discriminated against her for listening to the testimony of her

community supervision officer as she described how Grant dressed and the items in her possession during

their meetings, (7) she was confused about her range of punishment and the district attorney’s plea offer,

and (8) the trial court’s attitude changed “after lunch” and resulted in unfair punishment.

         We have determined that this appeal is wholly frivolous. We have independently reviewed the

entire appellate record and find no genuinely arguable appellate issue. See Halbert v. Michigan, 545 U.S.
605, 623 (2005). We, therefore, agree with counsel’s assessment that no arguable issue supports an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the judgment of the trial court. 2



                                                                       Josh R. Morriss, III
                                                                       Chief Justice

Date Submitted:                  May 1, 2019
Date Decided:                    May 6, 2019

Do Not Publish


2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel will be
appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review. Any petition
for discretionary review (1) must be filed within thirty days from either the date of this opinion or the date on which the last
timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas
Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                                  3